Redfjeld, J.
In this case the plaintiff claims title to 1 the property, by assignment from the Green Mountain Manufacturing Company, and the defendants by virtue of an attachment against the same company. Both parties were, . 7 ,. ,, bona Jide creditors ol the company, and the controversy is one of strict right. The deed of assignment is general, including all the property belonging to the company, and is made in the name of Henry Hodges, president of the'company, and sealed with his private seal.
There can be no question, I apprehend, that corporations of this character, as w’ell as natural persons, may assign their property for the benefit of creditors. And if they may do this, it follows, of course, that they may make such preferences, as any other debtors may. I shall, therefore, spend no time in speaking of the character of this assignment. If there is any well founded objection, in regard to its being so general, it must have been the evidence which results therefrom, that the preference was of a fraudulent character.. This is a question of fact, with which we have no concern here. The county court decided the assignment informal and void. This must have been upon the ground, either that the president had no authority to make such assignment, or that the deed was not in proper form.
The form of the deed, at common law, would not, probably, be considered good. A conveyance under seal should be sealed with the seal of the person or persons contracting, and not of the agent. Wilks v. Back, 2 East’s R. 142. The. case cited in argument from the 1 Ohio Reports, is to the same effect. In the absence of any statutory provision upon the subject, I should myself incline to the opinion, that the president or agent, making a conveyance under seal on the behalf of a corporation, should affix the seal of the corporation. But the statute of this stale expressly directs a conveyance in the present form. 1 Comp. Laws, 160. §3. “ The deed of such president, reciting the vote of the corporation, shall be sufficient to vest a title in the purchaser.” Here it is expressly provided that real estate of corporations of this character may be conveyed by the deed of the president. And so far as the personal .estate is concerned, the conveyance was sufficient without the seal, either of the *391president or corporation. So that the form of the conveyance would seem to be quite sufficient.
The authority of the president to make such eonveyancé depends altogether upon the vote of the corporation, at their annual meeting in the year 1837, held by adjournment from the day fixed by the by-laws. It is too well settled to require comment, that all corporations, whether municipal or private, may transact any business at an adjourned meeting, which they could have done at the original meeting. It is but a continuation of the same meeting. Whether the meeting is continued without interruption for many days, or by adjournment from day to day, or from time to time, many days intervening, it is evident it must be considered the same meeting, without any loss or accumulation of powers. Schoff v. Bloomfield, 8 Vt. R. 472.
It is to be borne in mind, too, that a manifest distinction obtains between general stated meetings of a corporation, and special meetings. I know that stated meetings may, nevertheless, be special, i. e. limited to particular business. But stated meetings of a corporation, are usually general, i. e. for the transaction of all business within the corporate powers. Unless the object of such meeting is restricted by express provision of the by-laws, it would ordinarily be understood to be general; and so every corporator would be bound to understand it. But if the object of the meeting be limited by the by-laws, it is then a special meeting, and no other business could lawfully be transacted at such meeting, unless special notice was given. Where the meeting is stated and general, no notice is required, either of the time or place of holding the meeting, or of the business tobe transacted. Angelí & Ames on corporations, 275. Such is the general law of private corporations.
But as all corporations are entities of the law merely, and exist and act solely in conformity to their charter and bylaws, it is obvious that the force and effect of every act of any particular corporation must depend mainly upon the charter and by-laws of that corporation. These are denominated the constitution and laws of the corporation, and, like every other, constitution and all other laws, should receive such construction, as to effect the probable intention of the framers. That intention must be judged of as in other *392cases, by the words used in reference to the subject matter and circumstances of each particular corporation.
The charter of this corporation provides for the first meeting of the corporation specially, and that at that meeting, and at all other meetings legally notified, they may make and alter such by-laws, as may be thought necessary. There being thus no restriction in the charter, in relation to meetings of the corporation, or the business to be transacted, that subject will be governed exclusively by the by-laws.
Those by-laws provide for an annual meeting of the corporation, to be liolden at their counting room, on the first Wednesday in April, of each year. 1 hus far the time and place of the meeting is fixed, and there being no restriction in regard to business, any and all business, pertaining to the interest and powers of the corporation, may be transacted. The annual meeting, of all others, is the one when, not only usually, but always, all business is expected to be transacted. And the common custom of a country is of great force in the construction of statutes, as well as contracts.
But it is undoubtedly competent for the corporation to restrict the business to be done, and it is said this - corporation have done so.
After the main body of the article, as above recited, is added “ at which (meeting) the officers of said company shall bo chosen by ballot.” This clause, it is said, dc fim s ibe business to be tiansacted, ar.d nothing else can legally be done. If the meeting were special, this might be a fair construction. If a special meeting is called for a particular purpose, the corporators have a right to expect that nothing else could or would be done beyond the specified object. But not so, in regard to the annual meeting. This meeiing is intended for general business. It would be monstrous and almost ludicrous to suppose, that any corporation would limit the business of the annual meeting to the mere choice of officers. And it is evident such was not the intention of this corporation. They have provided that the officers shall be chosen at this meeting, and in a particular mode, and left the object of the meeting general in other respects.
But there is no doubt, that a corporation might provide that even stated meetings should be warnéd in a particular *393manner, and that unless they were so warned, no business could be transacted. This, in regard to special meetings, is done in the present case, and I have no doubt, as such special meetings rest solely upon the notice given, for their authority, that the notice must be such as is required by the by-laws, or the meetings would be wholly without authority, and all business attempted to be then done, would be of no binding force upon the corporation. For the minority, if any, whether present or absent, could not be bound, except in obedience to the by-laws. For in that mode, and that only, have they consented to be bound. Every member is entitled to notice of special meetings unless the by-laws excuse it. Kynaston v. Mayor of Shrewsbury, 2 Strange’s R. 1051. King v. Theoderic, 8 East’s R. 543. 1 Strange’s R. 385. 2 Burrow’s R. 723. do. 728. Slow v. Wise, 7 Conn. R. 219.
But where the time and place and the object of the meeting are each fixed by corporate 'statutes, no further notice would seem to be required. In regard to special meetings it is required, and would seem to be indispensable to their existence. It is true that the phráseology is general “ all meetings” of the company shall be notified by the clerk in writing, &c., ten days previous to the time appointed, stating the general object of the meeting.
1. This clause is a portion of the article in relation to special meetings.
2. From the nature, and character of its provisions, it could have reference only to special meetings. For why should the annual meeting, whose time and place and object were all fixed by the by-laws, be notified in this manner. It would seem to be purely a work of supererogation.
3. If we admit that the corporation intended to make this regulation in regard, to stated'meetings, and the annual meeting in particular, lest they , should escape the memory, we still do not get rid of the absurdity to which the construction leads us. There was but one stated meeting of this corporation, and that the annual meeting. The time and place being fixed, the object, universal, one would almost as soon forgot the existence of the corporation as the annual meeting, and its object.
*394But if such a provision in the statutes of the corporation, in relation to the annual meeting, had been lound in express terms, it should still receive the same construction which similar provisions do in legislative statutes. When the statute is merely directory, — i. e. directs the manner of doing a thing, and is not of the essence of the authority for doing it, — a compliance with its requisitions is never considered essential to the validity of the proceeding, unless such is the expressed or evident intention of the legislature.
And in the present case, where, at most, the company have provided that the annual meeting shall be notified by the clerk, in a particular manner, and this as a mere íemembrancer to the stockholders, it could hardly he supposed the company could have intended the meeting should fail for any defect in, or even want of notice.
But if we concede that the notice required was intended to apply as well to the annual, as to special meetings, and that without such notice in all its essential requirements, the meeting must fail; still, it is evident that, in this case, the notice was sufficient.
The clerk here served a notice, in the manner required by the by-laws, upon each corporator in due time, stating the time and place of the meeting and that it was the annual meeting of the company. This was certainly all the notice which could be given of the annual meeting. As each corporator knew, that it was competent at this meeting to transact all business pertaining to the corporate interests, the very term, annual meeting, was, ex vi termini, notice to that effect; and it could have answered no good purpose to repeat this in the notice. So that, in whatever light this case is viewed, it is evident the testimony which was tejected by the county court, viz. the vote and proceedings of this meeting should have been received. Their judgment must, therefore, be reversed, and the case remanded for a new trial..
ConnijifEK, J,, dissenting.